[Cite as State v. Neyhard, 2022-Ohio-1098.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                ASHTABULA COUNTY
 STATE OF OHIO,                                    CASE NO. 2021-A-0005

                  Plaintiff-Appellee,
                                                   Criminal Appeal from the
         -v-                                       Court of Common Pleas

 RICKIE L. NEYHARD,
                                                   Trial Court No. 2020 CR 00136
                  Defendant-Appellant.


                                              OPINION

                                    Decided: March 31, 2022
                                Judgment: Reversed and remanded


 Colleen M. O’Toole, Ashtabula County Prosecutor, and Shelley M. Pratt, Assistant
 Prosecutor, 25 West Jefferson Street, Jefferson, OH 44047 (For Plaintiff-Appellee).

 Phillip L. Heasley, Ashtabula County Public Defender, Inc., 4817 State Road, Suite 202,
 Ashtabula, OH 44004 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Rickie Neyhard, appeals the October 30, 2020 and January 25,

2021 judgments of the Ashtabula County Court of Common Pleas overruling his motion

to suppress and sentencing him to two years of intensive community control, respectively.

For the reasons set forth herein, the judgments are reversed and remanded.

        {¶2}     On the evening of February 22, 2020, Patrolman Daric Wise was monitoring

an area suspected of drug activity when he saw a truck leaving a suspected drug house.

Patrolman Wise followed the vehicle and noted it had an excessively loud exhaust and

rolled through a stop sign. Accordingly, he initiated a traffic stop. The driver of the vehicle
was identified as Mr. Neyhard, who was borrowing the truck from a friend. Patrolman

Wise called for backup and asked Mr. Neyhard if he had any illegal items in the vehicle,

advising he had a K-9 partner with him that would be conducting a “free air sniff.”

      {¶3}   When backup arrived a few minutes later, Patrolman Wise had his K-9

partner conduct the sniff of the air outside the vehicle. The dog alerted. Mr. Neyhard was

asked to step out of the vehicle and the officers conducted a search of his vehicle. The

search revealed two suspected marijuana cigarettes and a loaded pistol in a soft pistol

holder underneath a hat and an empty backpack on the passenger’s seat. Mr. Neyhard

was cited for the failure to stop and loud exhaust and was informed that the prosecutor

would be bringing charges related to the weapon.

      {¶4}   Mr. Neyhard was subsequently indicted on one count of Improperly

Handling Firearms in a Motor Vehicle, in violation of R.C. 2923.16(B)(I), a felony of the

fourth degree. Mr. Neyhard moved to suppress the evidence surrounding the weapon as

obtained from an illegal search. The court denied his motion following a suppression

hearing. Mr. Neyhard ultimately pleaded no contest and the court sentenced him to two

years of intensive community control subject to several conditions. Mr. Neyhard now

appeals, assigning one error for our review, which states:

      {¶5}   The trial court erred in overruling appellant’s suppression motion.

      {¶6}   “An appellate court’s review of a decision on a motion to suppress involves

issues of both law and fact.” State v. Eggleston, 11th Dist. Trumbull No. 2014-T-0068,

2015-Ohio-958, ¶18. As such, the appellate court must accept the trial court’s findings of

fact if they are supported by competent, credible evidence. State v. Jones, 11th Dist.

Ashtabula No. 2001-A-0041, 2002-Ohio-6569, ¶16, citing State v. Guysinger, 86 Ohio


                                            2

Case No. 2021-A-0005
App.3d 592, 594 (4th Dist.1993). “Accepting these findings of facts as true, a reviewing

court must independently determine as a matter of law, without deference to the trial

court’s conclusion, whether they meet the appropriate legal standard.” Jones, supra,

citing State v. Curry, 95 Ohio App.3d 93, 96 (8th Dist.1994).

       {¶7}   In the case at bar, it is undisputed that Patrolman Wise was justified in

making the traffic initial stop and that after the patrolman’s dog alerted, he had probable

cause to search the vehicle. The issue Mr. Neyhard challenges on appeal is whether the

officer was legally allowed to prolong the stop to conduct a free-air sniff.

       {¶8}   “The Fourth Amendment to the United States Constitution protects

individuals from unreasonable searches and seizures.” State v. Croff, 11th Dist. Trumbull

No. 2017-T-0005, 2017-Ohio-8629, ¶22, citing Terry v. Ohio, 392 U.S. 1 (1968). “A traffic

stop by law enforcement is a seizure that must comply with the Fourth Amendment’s

reasonableness requirement.” Croff, supra, at ¶24. “‘While the Fourth Amendment * * *

does not explicitly state that the violation of its provisions against unlawful search and

seizure will result in suppression of the evidence obtained as a result of the violation, the

U.S. Supreme Court held that the exclusion of evidence is an essential part of the Fourth

Amendment.’” Eggleston, supra, at ¶17, quoting State v. Casey, 12th Dist. Warren No.

CA2013-10-090, 2014-Ohio-2586, ¶29.

       {¶9}   “Where a police officer stops a vehicle based on probable cause that a

traffic violation has occurred or was occurring, the stop is not unreasonable under the

Fourth Amendment * * * even if the officer had some ulterior motive for making the stop,

such as a suspicion that the violator was engaging in more nefarious criminal activity.”

Dayton v. Erickson, 76 Ohio St.3d 3 (1996), at syllabus. “If a vehicle has been lawfully


                                              3

Case No. 2021-A-0005
detained, the exterior sniff by a trained narcotics dog to detect the presence of illegal

drugs does not constitute a search because it does not violate a reasonable expectation

of privacy. State v. Mateucci, 11th Dist. Lake No. 2001-L-205, 2003-Ohio-702, ¶34.

       {¶10} Nevertheless, in general, an investigative stop may last no longer than

necessary to accomplish the initial goal of the stop. Rodriguez v. United States, 575 U.S.

348, 354 (2015) (“Authority for the seizure * * * ends when tasks tied to the traffic infraction

are—or reasonably should have been—completed.”). The length of time for which an

officer may delay a motorist stopped for a traffic violation is the period of time sufficient to

issue a ticket or warning, including time to run a check on the driver’s license, determine

whether the driver has any outstanding warrants, and confirm the vehicle’s registration

and driver’s proof of insurance. State v. Batchili, 113 Ohio St.3d 403, 2007-Ohio-2204,

¶12; see also Rodriguez, supra, at 355. “[A] police stop exceeding the time needed to

handle the matter for which the stop was made violates the Constitution’s shield against

unreasonable seizures.” Rodriguez, supra, at 350. “Once it is determined that a delay

occurred for the sole purpose of conducting a K-9 ‘sniff,’ the question is not whether the

delay was undue, but whether the delay was supported by a reasonable, articulable

suspicion of drug activity.” Eggleston, supra, at ¶28. Mr. Neyhard maintains that there

was no suspicion of drug activity on the part of appellant other than driving in a high-crime

drug area, and thus the stop was illegally prolonged to conduct a K-9 sniff. We agree.

       {¶11} The trial court determined that the search and seizure was not illegal

because the time between the stop and the free air sniff was about 10 minutes, a

reasonable amount of time, and therefore Mr. Neyhard’s detention was not unlawfully

prolonged.     However, the trial court’s determination incorrectly focused on the


                                               4

Case No. 2021-A-0005
reasonableness of the length of time between the initial stop and the canine alert. “‘An

investigative stop may last no longer than necessary to achieve the purpose of the stop.

* * * For example, where the stop is based upon a reasonable suspicion that a motorist

has committed a traffic violation, an officer may detain the motorist only long enough to

issue a warning or citation.’” Matteucci, supra, at ¶29, quoting State v. French, 104 Ohio

App.3d 740, 747 (12th Dist.1995). Regardless of how long the stop took altogether, the

question remains whether the stop was in fact prolonged by any measure of time to

conduct the free air sniff and if so, whether the officer had reasonable, articulable

suspicion to do so. Eggleston, supra, at ¶28.

        {¶12} The record shows that Patrolman Wise stopped Mr. Neyhard at a few

seconds after 5:00 p.m. At 5:04 p.m., Patrolman Wise ran Mr. Neyhard’s license through

dispatch and called for backup, which arrived three minutes later. In denying the motion

to suppress, the trial court expressly noted “[t]he video of the stop shows that Wise spent

much of the time period from 5:00 to 5:07 PM waiting for dispatch to answer him.” In the

body camera video admitted into evidence, the Patrolman can be heard engaging in

casual conversation with Mr. Neyhard. The free air sniff began at 5:10. The video and

testimony do not affirmatively demonstrate that the officer was awaiting any information

from dispatch necessary to finishing the tasks reasonably related to the purpose of the

stop.

        {¶13} Furthermore, no additional reasonable suspicion was developed until after

the free air search. According to Patrolman Wise’s testimony, Mr. Neyhard was not

nervous or uncooperative. There was no odor emanating from the vehicle detectable by

the Patrolman, nor excessive air fresheners. Nevertheless, Patrolman Wise delayed


                                            5

Case No. 2021-A-0005
writing the citation for the sole purpose of waiting for backup before conducting the free

air sniff.

        {¶14} We find that under the circumstances in this case, the officer unreasonably

prolonged the stop to await backup before conducting a free air sniff and did so without

the reasonable suspicion necessary to do so. Therefore, the evidence obtained as a

result of the search should have been suppressed. Mr. Neyhard’s sole assignment of

error has merit.

        {¶15} In light of the foregoing, the judgments of the Ashtabula County Court of

Common Pleas are reversed and remanded for further proceedings consistent with this

opinion.



THOMAS R. WRIGHT, P.J.,

MARY JANE TRAPP, J.,

concur.




                                            6

Case No. 2021-A-0005